Exhibit 10.2

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT dated as of October 31, 2014 to the Credit Agreement dated as of
June 11, 2013 (the “Existing Credit Agreement”) among SCHOOL SPECIALTY, INC., a
Delaware corporation (the “Borrower”), the Lenders party thereto and CREDIT
SUISSE AG, as administrative agent and collateral agent for the Lenders (in each
such capacity, the “Agent”).

W I T N E S S E T H :

WHEREAS, the parties hereto desire to amend the Credit Agreement to (i) account
for permitted restructuring cost addback adjustments and (ii) effect certain
other amendments to the Existing Credit Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Amended Credit Agreement
(as defined below) has the meaning assigned to such term in the Amended Credit
Agreement. Each reference in the Existing Credit Agreement to “this Agreement”,
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference,
and each reference in any other Loan Document to “the Credit Agreement”,
“thereof”, “thereunder”, “therein” or “thereby” or any other similar reference
to the Existing Credit Agreement shall, from the Amendment Effective Date, refer
to the Existing Credit Agreement as amended hereby (the “Amended Credit
Agreement”). This Amendment shall constitute a “Loan Document” for all purposes
under the Amended Credit Agreement.

SECTION 2. Amendments.

(i) New Defined Term. Section 1.01 of the Existing Credit Agreement is hereby
amended by inserting in appropriate alphabetical order the following new
definition:

“2014 Incentive Plan” shall mean the 2014 Incentive Plan of School Specialty,
Inc. (Effective as of April 24, 2014), as amended May 22, 2014, as the same may
be amended, restated, modified, supplemented, or replaced from time to time.

(ii) Amended Defined Terms.

(A) The defined term “Consolidated EBITDA” is hereby amended by replacing clause
(iv) entirely to read in full as follows:

(A) non-recurring, unusual or extraordinary charges for such period,
(B) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include the effect of inventory
optimization programs, facility closure, facility consolidations, duplicative
facility costs, retention, severance, systems establishment costs, contract
termination costs, future lease



--------------------------------------------------------------------------------

commitments and excess pension charges), and (C) cash expenses relating to earn
outs and similar obligations; provided that the aggregate amount to be added
back pursuant to this clause (iv) shall not exceed, (1) for the fiscal year
ended April 26, 2014, $8,100,000, (2) for the fiscal year ending April 25, 2015,
$15,000,000, (3) for the fiscal year ending April 30, 2016, $15,000,000 and
(4) for each fiscal year thereafter, 10% of Consolidated EBITDA (determined
before giving effect to the addback in this clause (iv)) for such period;

(B) The defined term “Equity Interests” in Section 1.01 of the Existing Credit
Agreement is hereby amended to read in full as follows:

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest, restricted stock units and stock appreciation rights.

(iii) Amendment of Section 6.07(a). Section 6.07(a) of the Existing Credit
Agreement is hereby amended by adding subclause (v) at the end of the section to
read in full as follows:

so long as no Event of Default or Default shall have occurred and be continuing
or would result therefrom, the Borrower may make payments with respect to the
net settlement of option exercises and cash settlement of stock appreciation
rights pursuant to the 2014 Incentive Plan in an aggregate amount not to exceed
$1,000,000 in any fiscal year.

(iv) Amendment of Section 9.01(a). Section 9.01(a) of the Existing Credit
Agreement is hereby amended in full by replacing such section with the
following:

if to the Borrower, to it at School Specialty, Inc., W6316 Design Drive,
Greenville, WI 54942, Attention of Joseph M. Yorio (Fax No. (920) 882-5863,
Email: joseph.yorio@schoolspecialty.com)

(v) Amendment to Section 2.05(b). Section 2.05(b) of the Existing Credit
Agreement is hereby amended in full by replacing such section with the
following:

In the event all or any portion of the Term Loans are prepaid (or effectively
refinanced through an amendment or repricing) for any reason (other than a
mandatory prepayment pursuant to Section 2.13(a) or 2.13(c)) prior to the second
anniversary of the Amendment Effective Date, the Borrower shall pay to the
Administrative Agent for the ratable account of each Term Lender a prepayment
premium equal to (i) 3.00% of the principal amount of Term Loans repaid,
repriced or refinanced (if such prepayment, repricing or refinancing



--------------------------------------------------------------------------------

occurs on or prior to the six month anniversary of the Amendment Effective
Date), (ii) 2.00% of the principal amount of Term Loans repaid, repriced or
refinanced (if such prepayment, repricing or refinancing occurs on or prior to
the first anniversary of the Amendment Effective Date and after the six month
anniversary of the Amendment Effective Date) and (iii) 1.00% of the principal
amount of Term Loans repaid, repriced or refinanced (if such prepayment,
repricing or refinancing occurs on or prior to the second anniversary of the
Amendment Effective Date and after the first anniversary of the Amendment
Effective Date); provided that the prepayment premium in clauses (i) and
(ii) shall be reduced to 1.00% for any repayment, repricing or refinancing of
the Term Loans made in connection with a Change of Control or the Borrower’s
acquisition of all or substantially all of the assets or outstanding equity
interests of, or merger or consolidation with, any Person with an enterprise
value equal to or greater than $100 million. Such amounts shall be due and
payable on the date of effectiveness of such repayment, repricing or
refinancing.

(vi) Amendment to Section 6.14. Section 6.14 of the Existing Credit Agreement is
hereby amended by adding the following proviso at the end of such section:

provided, however, that Borrower may, on written notice to the Administrative
Agent, change its fiscal year end to December 31, in which case the Borrower and
the Administrative Agent will, and are hereby authorized by the Lenders to, make
any adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

(vii) Amendment to Guarantee and Collateral Agreement. Section 1(c) of the
Guarantee and Collateral Agreement is hereby amended by replacing the defined
term “Credit Agreement” in its entirety to read as follows:

“Credit Agreement” means the Credit Agreement, dated as of June 11, 2013 (as
amended, restated, supplemented or otherwise modified from time to time), among
School Specialty, Inc., the Lenders party thereto and Credit Suisse AG, as
Administrative Agent and Collateral Agent.

SECTION 3. Representations of Borrower. The Borrower represents and warrants
that after giving effect to the waiver in Section 4 below (i) the
representations and warranties of the Borrower set forth in Article 3 of the
Credit Agreement will be true on and as of the Amendment Effective Date and
(ii) no Default will have occurred and be continuing on such date.

SECTION 4. Waiver of Event of Default. The Agent hereby waives any Default or
Event of Default arising under the Existing Credit Agreement that occurred or
that, absent such waiver, would otherwise have occurred under Sections 7.01(a),
7.01(d), 7.01(e), 7.01(f), 7.01(k) or 7.01(l) of the Existing Credit Agreement
and Sections 5(a), 5(b), 6(a), 7(a), 7(b), 7(k) or 20 of the Guarantee and
Collateral Agreement as a result of the conversion of the entities listed on
Schedule 1 hereto to Delaware limited liability



--------------------------------------------------------------------------------

companies (and mergers entered into to effectuate such conversions) and any
failure to give notice or take other actions required by the Existing Credit
Agreement or the Guarantee and Collateral Agreement in connection therewith;
provided that this section shall not constitute a waiver of any such Default or
Event of Default occurring or continuing on or after the Amendment Effective
Date.

SECTION 5. Binding Effect. This Amendment shall become effective and legally
binding on the date hereof when the Agent shall have received from each of the
Borrower and the Required Lenders either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Agent (which may include facsimile transmission or a signed signature page of
this Amendment) that such party has signed a counterpart of this Amendment. This
Amendment shall bind each party’s successors and assigns, including any Person
to whom any Lender party hereto assigns any of its interests, rights and
obligations under the Existing Credit Agreement.

SECTION 6. Effectiveness of Amendments. The Amendments set forth in Section 3
above shall become effective upon satisfaction of the following conditions
precedent (the date of satisfaction of such conditions precedent, the “Amendment
Effective Date”):

(a) the Agent shall have received an amendment fee in an amount equal to
$140,000;

(b) the Agent shall have received an amendment fee for the account of each
Lender that consents to this Amendment by October 27, 2014 in an amount equal to
0.375% of the amount of such Lender’s Loans;

(c) the Agent shall have received a certificate signed by a Responsible Officer
of the Borrower, as of the Amendment Effective Date, which certifies that all of
the representations set forth in Section 3 above are true and correct as of the
Amendment Effective Date;

(d) the Borrower shall have paid or have caused to be paid (i) all fees, charges
and disbursements of counsel to the Agent (directly to such counsel if requested
by the Agent) and (ii) all other expenses of the Agent and the Lenders in
connection with the Loan Documents, in each case, to the extent invoiced prior
to or on the Amendment Effective Date; and

(e) the Agent shall have received fully executed Security Documents (including
supplements thereto), and shall have taken such other actions, as shall be
reasonably requested by the Administrative Agent to create or perfect Liens
intended to be created or perfected by the Loan Documents.

SECTION 7. Certain Consequences Of Effectiveness.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent, the
Collateral Agent, any Guarantor or any other party under the Existing Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.



--------------------------------------------------------------------------------

(b) Nothing herein shall be deemed to entitle the Borrower or any Guarantor to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan document in similar or different circumstances.

(c) By signing this Amendment, the Borrower and each Guarantor hereby confirms
that (i) the obligations of the Borrower and each Guarantor under the Amended
Credit Agreement and the other Loan Documents as amended hereby constitute
“Secured Guarantees” and are entitled to the benefit of the guarantees and the
security interests set forth in the Security Documents, (ii) the Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, and (iii) all Liens granted, conveyed or assigned
to the Collateral Agent by such Person pursuant to each Loan Document to which
it is party remain in full force and effect, are not released or reduced, and
continue to secure full payment and performance of the Secured Guarantees as
amended hereby.

SECTION 8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 9. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery by
facsimile of an executed counterpart of a signature page to this Amendment shall
be effective as delivery of an original executed counterpart hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SCHOOL SPECIALTY, INC.

By:   /s/ Kevin Baehler   Name:   Kevin Baehler   Title:   Senior Vice President
and Chief Accounting Officer

CALIFONE INTERNATIONAL, LLC

 

By: SCHOOL SPECIALTY, INC., its sole member

By:   /s/ Kevin Baehler   Name:   Kevin Baehler   Title:   Senior Vice President
and Chief Accounting Officer

CLASSROOMDIRECT.COM, LLC

 

By: SCHOOL SPECIALTY, INC., its sole member

By:   /s/ Kevin Baehler   Name:   Kevin Baehler   Title:   Senior Vice President
and Chief Accounting Officer

CHILDCRAFT EDUCATION, LLC

 

By: SCHOOL SPECIALTY, INC., its sole member

By:   /s/ Kevin Baehler   Name:   Kevin Baehler   Title:   Senior Vice President
and Chief Accounting Officer



--------------------------------------------------------------------------------

DELTA EDUCATION, LLC

 

By: SCHOOL SPECIALTY, INC., its sole member

By:   /s/ Kevin Baehler   Name:   Kevin Baehler   Title:   Senior Vice President
and Chief Accounting Officer

SPORTIME, LLC

 

By: SCHOOL SPECIALTY, INC., its sole member

By:   /s/ Kevin Baehler   Name:   Kevin Baehler   Title:   Senior Vice President
and Chief Accounting Officer

PREMIER AGENDAS, LLC

 

By: SCHOOL SPECIALTY, INC., its sole member

By:   /s/ Kevin Baehler   Name:   Kevin Baehler   Title:   Senior Vice President
and Chief Accounting Officer

BIRD-IN-HAND WOODWORKS, LLC

 

By: CHILDCRAFT EDUCATION, LLC., its sole member

 

By: SCHOOL SPECIALTY, INC., its sole member

By:   /s/ Kevin Baehler   Name:   Kevin Baehler   Title:   Senior Vice President
and Chief Accounting Officer



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Agent By:   /s/ Bill O’Daly   Name:
  Bill O’Daly   Title:   Authorized Signatory By:   /s/ D. Andrew Maletta  
Name:   D. Andrew Maletta   Title:   Authorized Signatory Marathon CLO IV Ltd.
By:   /s/ Jake Hyde   Name:   Jake Hyde   Title:   Authorized Signatory Marathon
CLO V Ltd. By:   /s/ Jake Hyde   Name:   Jake Hyde   Title:   Authorized
Signatory Steel Excel Inc. By:   /s/ Jack Howard   Name:   Jack Howard   Title:
  President

Bluemountain CLO 2013-3 Ltd.

 

By: BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC ITS COLLATERAL MANAGER

By:   /s/ Ellen Brooks   Name:   Ellen Brooks   Title:   Operations Analyst



--------------------------------------------------------------------------------

Bluemountain CLO 2013-1 LTD.

 

By: BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC ITS COLLATERAL MANAGER

By:   /s/ Ellen Brooks   Name:   Ellen Brooks   Title:   Operations Analyst

Bluemountain CLO 2013-2 LTD.

 

By: BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC ITS COLLATERAL MANAGER

By:   /s/ Ellen Brooks   Name:   Ellen Brooks   Title:   Operations Analyst
BlueMountain CLO 2014-2 Ltd. By:   /s/ Ellen Brooks   Name:   Ellen Brooks  
Title:   Operations Analyst BlueMountain CLO 2014-3 Ltd. By:   /s/ Ellen Brooks
  Name:   Ellen Brooks   Title:   Operations Analyst

BlueMountain CLO 2011-1 Ltd

 

By: BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC,

    Its Collateral Manager By:   /s/ Ellen Brooks   Name:   Ellen Brooks  
Title:   Operations Analyst



--------------------------------------------------------------------------------

BlueMountain CLO 2012-1 Ltd

 

By: BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC,

    Its Collateral Manager By:   /s/ Ellen Brooks   Name:   Ellen Brooks  
Title:   Operations Analyst

BlueMountain CLO 2012-2 Ltd

 

By: BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC,

    Its Collateral Manager By:   /s/ Ellen Brooks   Name:   Ellen Brooks  
Title:   Operations Analyst BlueMountain CLO 2014-1 Ltd By:   /s/ Ellen Brooks  
Name:   Ellen Brooks   Title:   Operations Analyst DG Value Partners LP By:  
/s/ Dov Gertzulin   Name:   Dov Gertzulin   Title:   Managing Member DG Value
Partners II Master Fund LP By:   /s/ Dov Gertzulin   Name:   Dov Gertzulin  
Title:   Managing Member Special Situations X, LLC By:   /s/ Dov Gertzulin  
Name:   Dov Gertzulin   Title:   Managing Member



--------------------------------------------------------------------------------

Special Situations, LLC By:   /s/ Dov Gertzulin   Name:   Dov Gertzulin   Title:
  Managing Member DG Credit Opportunities LP By:   /s/ Dov Gertzulin   Name:  
Dov Gertzulin   Title:   Managing Member HUDSON BAY ABSOLUTE RETURN CREDIT
OPPORTUNITIES MASTER FUND LTD. By:   /s/ Marc [Illegible]   Name:   Marc
[Illegible]   Title:   Authorized Signatory

MATLINPATTERSON GLOBAL OPPORTUNITIES MASTER FUND L.P.

 

By: MatlinPatterson Global Advisers LLC as Advisor for MatlinPatterson Global
Opportunities Master Fund L.P.

By:   /s/ Sherry Gao   Name:   Sherry Gao   Title:   Director of Finance Alpine
Funding LLC By:   /s/ Richard T. Allorto Jr.   Name:   Richard T. Allorto Jr.  
Title:   CFO



--------------------------------------------------------------------------------

OFSI Fund V. Ltd.

 

By: OFS Capital Management, LLC

Its: Collateral Manager By:   /s/ Maureen S. Ault   Name:   Maureen S. Ault  
Title:   Director

OFSI Fund VI, Ltd.

 

By: OFS Capital Management, LLC

Its: Collateral Manager

By:   /s/ Maureen S. Ault   Name:   Maureen S. Ault   Title:   Director COF II
LOANS ACQUISITION, LLC By:   /s/ John F. O’Hare   Name:   John F. O’Hare  
Title:   Co-Portfolio Manager CREDIT SUISSE LOAN FUNDING LLC By:   /s/ Michael
Wotanowski   Name:   Michael Wotanowski   Title:   Authorized Signatory BLT 13
LLC By:   /s/ Michael Wotanowski   Name:   Michael Wotanowski   Title:  
Authorized Signatory



--------------------------------------------------------------------------------

Deseret Healthcare Employees Benefits Trust By:  

Zazove Associates, LLC, investment

advisor with discretionary authority

By:   /s/ Steven M. Kleiman   Name:   Steven M. Kleiman   Title:   Chief
Operating Officer

Deseret Mutual Retiree Medical & Life Plan Trust

 

By: Zazove Associates, LLC, investment

        advisor with discretionary authority

By:   /s/ Steven M. Kleiman   Name:   Steven M. Kleiman   Title:   Chief
Operating Officer

Deseret Mutual Employee Pension Trust

 

By: Zazove Associates, LLC, investment

        advisor with discretionary authority

By:   /s/ Steven M. Kleiman   Name:   Steven M. Kleiman   Title:   Chief
Operating Officer

Virginia Retirement System

 

By: Zazove Associates, LLC, investment

        advisor with discretionary authority

By:   /s/ Steven M. Kleiman   Name:   Steven M. Kleiman   Title:   Chief
Operating Officer



--------------------------------------------------------------------------------

Zazove Aggressive Growth Fund, L.P.

 

By: Zazove Associates, LLC, General Partner

By:   /s/ Steven M. Kleiman   Name:   Steven M. Kleiman   Title:   Chief
Operating Officer

Zazbond, LLC

 

By: Zazove Associates, LLC, investment

        advisor with discretionary authority

By:   /s/ Steven M. Kleiman   Name:   Steven M. Kleiman   Title:   Chief
Operating Officer

Zazove Convertible Securities Fund, Inc.

 

By: Zazove Associates, LLC, investment

        advisor with discretionary authority

By:   /s/ Steven M. Kleiman   Name:   Steven M. Kleiman   Title:   Chief
Operating Officer

Zazove High Yield Convertible Securities Fund, L.P.

 

By: Zazove Associates, LLC, General Partner

By:   /s/ Steven M. Kleiman   Name:   Steven M. Kleiman   Title:   Chief
Operating Officer BulwarkBay Credit Opportunities Master Fund Ltd By:   /s/
Michael Hanna   Name:   Michael Hanna   Title:   Portfolio Manager



--------------------------------------------------------------------------------

Schedule 1

Bird-In-Hand Woodworks, Inc.

Califone International, Inc.

Childcraft Education Corp.

Premier Agendas, Inc.

Sax Arts & Crafts, Inc.

Frey Scientific, Inc.

 

1